Citation Nr: 1431485	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  13-14 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from December 1950 to May 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which declined to reopen the Veteran's claim.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In December 2013, VA scheduled the Veteran for a VA examination in connection with his claim to reopen service connection for bilateral hearing loss disability.  The Veteran did not report to the examination or provide good cause as to why he failed to report.  

2.  An August 2010 Board decision most recently declined to reopen the Veteran's claim for service connection for bilateral hearing loss. 

3.  Evidence received since the August 2010 Board decision is cumulative and redundant and does not raise a reasonable possibility of substantiating the bilateral hearing loss claim.

CONCLUSIONS OF LAW

1.  The Veteran's claim to reopen service connection for bilateral hearing loss disability is subject to denial as a matter of law.  38 C.F.R. § 3.655 (2013).

2.  Even if the Board were to reach the merits of the Veteran's claim, evidence received since the August 2010 Board decision is not new and material, and, therefore, the claim may not be reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in October 2012 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

For purposes of evaluating the Veteran's request to reopen his claim of entitlement to service connection for a bilateral hearing loss disability, the Board observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  To that end, the Court determined that in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the Veteran that explains the meaning of both "new" and "material" evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  Id. 

The Board notes that the requisite notice pursuant to Kent was provided in the October 2012 letter.

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced attorney and has submitted argument in support of his claim.  These arguments have generally referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  

Here, although VA was not required to schedule the Veteran for a VA examination because his claim had not been reopened, he was nevertheless scheduled for an examination in March 2013.  In a January 2013 letter, the Veteran was informed that he would be scheduled for an upcoming VA examination-this was sent to his correct address at the time.  The VHA mailed the Veteran a notice of his examination, but this notice was sent to the wrong address.  In April 2013, the VHA contacted the Veteran's daughter to obtain a current phone number.  She reported that her father was currently in a nursing home and she was his power of attorney.  She requested that the Veteran's claims be "cancelled."  Currently, there is no legal documentation of record showing that the Veteran's daughter has legal authority to withdraw any of the Veteran's VA claims.  In May 2013, the Veteran filed a substantive appeal for his service connection claim for bilateral hearing loss.  Clearly, the Veteran wishes to continue his appeal.  

In a November 2013 report of contact, the Veteran's daughter said that the Veteran's examinations should be cancelled.  The VA employee indicated that the Veteran does not currently have a fiduciary and noted that he would need to be sent a VA examination notice to allow him a chance to attend his examination or fail to report.  Later that month, VA sent the Veteran a letter (at the correct address) to notify him that his VA examination was being rescheduled and he would receive notice of date, time, and place of the examination.  This notice was also sent to the Veteran's representative.  VHA scheduled this examination for December 14, 2013.  The Veteran failed to appear, and did not provide a reason why he did not appear.  Of note, the claims file shows that the Veteran has failed to report for numerous VA examinations over the years.  

The Board notes that there is nothing in the record to rebut the presumption of administrative regularity as it pertains to the Veteran's receipt of notice of his most recently scheduled examination.  See Marsh v. Nicholson, 19 Vet. App. 381 (2005); Crain v. Principi, 17 Vet. App. 182 (2003) (acknowledging the presumption of administrative regularity, which attaches to the mailing of notice of VA examinations); see also VA Adjudication Procedures Manual M21-1MR, III.iv.3.B.14.d; Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010)).  Moreover, even assuming that legal presumption is inapplicable in this instance, the record reflects that the Veteran had sufficient advance notice of his most recently scheduled VA examination.  It follows that he bears responsibility for any pertinent evidence that might have been elicited during that examination, which could not be completed because of his own unwillingness to cooperate.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty-to-assist is not a one-way street).  Accordingly, the Board considers it unnecessary to obtain a new examination with respect to the Veteran's service connection claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Accordingly, absent any other evidence to the contrary, the Board reasons that proper notice was provided in advance of the VA examination scheduled on December 14, 2013.  Indeed, to conclude otherwise would run counter to the time-honored presumption that government officials-including those at the AOJ-perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  See Marsh, 19 Vet. App. 381 (2005); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption of administrative regularity to official duties of the AOJ). 

In this regard, the Board acknowledges that the United States Court of Appeals for the Federal Circuit recently drew a distinction between "instances where the presumption of regularity [is] premised upon independent legal authority" and instance where it is based upon "evidentiary findings."  See Kyhn v. Shinseki, 716 F.3d 572, 576 (Fed. Cir. 2013).  Moreover, the Federal Circuit struck down the lower Court's application of that legal presumption in a case in which notification of an upcoming VA examination was not explicitly of record.  Id. (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010)). 

Notably, the appellant in Kyhn expressly argued that he had been unable to attend his VA examination because proper advance notice had not been provided.  The Federal Circuit then ruled that, in such an instance, VA could not rely on evidence outside the record-specifically, the post-hoc affidavits of AOJ employees in establishing that the agency "had a regular practice of providing [advance] notice of VA examinations."  Kyhn, 716 F.3d at 577. 

Here, in contrast with the situation in Kyhn, neither the Veteran nor his representative has argued that there was improper notice in advance of his scheduled December 2013 examination.  It follows that this case more closely resembles the facts in Baxter v. Principi, 17 Vet. App. 407 (2004), wherein an appellant "assiduously avoided" raising the question of whether VA had properly discharged its official notification duties.  Baxter, 17 Vet. App. at 410.  Consequently, the Court in Baxter held "that the Board need not examine whether the presumption of regularity has been rebutted unless and until an appellant, at a minimum, alleges that he did not receive the document in question."  Id. at 411. 

Tellingly, the holding in Baxter was cited approvingly by the CAVC when it revisited the Kyhn case at the direction of the Federal Circuit.  See Kyhn v. Shinseki, 26 Vet. App. 371, 374 (2013) (noting that the "Secretary correctly states that Baxter 'holds that the Board need not examine whether the presumption of regularity has been rebutted unless and until an appellant, at a minimum, alleges that he did not receive the document in question'"). 

Accordingly, applying the holding of Baxter to the facts presented herein, the Board sees no need to consider whether the presumption of regularity has been rebutted in this case.  That is because neither the Veteran, nor his representative, has argued that there was a lack of notice, or insufficient notice, in advance of the scheduled December 2013 VA examination. 

Nevertheless, mindful that such an argument could be raised in the future-including on appeal before the CAVC, as was the case in Kyhn-the Board wishes to emphasize that it is not relying upon the presumption of regularity to find that the Veteran was properly notified of his scheduled December 2013 examination.  Rather, it is apparent from the actual record that such notice was provided as implicitly shown by the Veteran's (and his representative's) failure to argue he was not provided notice of the December 2013 VA examination.

Significantly, there is no indication that this additional notice letter was returned as undeliverable, or that the Veteran otherwise failed to receive it.  To the contrary, neither he nor his representative has raised such a complaint. Their silence in this regard is telling because, as noted previously, both parties have received copies of the January 2014 SSOC, which expressly cites the Veteran's failure to report for his December 2013 examination as grounds for continuing the denial of his claim.  It follows that, if the parties believed that the Veteran had missed out on this crucial opportunity because of a lack of notice, or insufficient notice, they would have alerted VA.  Instead, the parties, like their counterparts in Baxter, have assiduously avoided alleging any notification failure, or similar administrative error, on the part of VA, despite submitting additional clinical records and argument in support of the appeal. 

For the foregoing reasons, the Board finds that the Veteran's failure to report for his scheduled December 2013 VA examination was not the result of a lack of advance notice, improper notice, or similar error on the part of VA.  The Board further finds that the Veteran has not provided any other good cause for declining to appear for that scheduled examination.

Nevertheless, as to the Veteran's request to reopen his claim for entitlement to service connection for a bilateral hearing loss disability, the record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.  In reaching that conclusion, the Board notes that until a claim is reopened VA does not have a duty to obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) (2013).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

The Veteran seeks to reopen his service connection claim for a bilateral hearing loss disability.  

In such instances where a claimant, without good cause, fails to report for an examination scheduled pursuant to a claim to reopen, the claim must be denied as a matter of law.  38 C.F.R. § 3.655(b) (2013); Engelke v. Gober, 10 Vet. App. 396 (1997).  It follows that the Board has no discretion and must deny the benefits sought on appeal.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

In making this determination, the Board considers it significant that, even if it were to afford the Veteran all benefit of the doubt and reach the merits of his claim, the evidence of record would not show that new and material evidence has been received to reopen his claim.  

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for bilateral hearing loss disability.

Service connection for bilateral hearing loss was originally denied in a September 1987 rating decision.  The claim was denied because the Veteran did not have a hearing loss disability related to his military service.  The Veteran did not appeal this decision and it became final.  The Veteran filed a request to reopen his service connection claim for bilateral hearing loss in February 1990, which was denied in an April 1990 decision.  The Veteran did not appeal this decision, and it became final.  

In April 2003, the Veteran requested that his claim of service connection for bilateral hearing loss be reopened.  In a September 2005 Board decision, the Board reopened the Veteran's claim, but denied it on the merits.  In June 2006, the Veteran filed another claim to reopen for service connection for bilateral hearing loss.  In a July 2009 rating decision, the RO declined to reopen the Veteran's claim finding no new and material evidence had been received.  The Veteran appealed the denial, and in an August 2010 Board decision, the Board declined to reopen the Veteran's claim as no new and material evidence had been received to reopen the claim.  The Veteran filed his most recent request to reopen in September 2012.  

At the time of the August 2010 Board decision, the evidence of record included: (1) service treatment records showing no bilateral hearing loss disability or hearing-related complaints, (2) VA and private treatment showing hearing loss disability as early as 1987 and hearing-related complaints, (3) an April 2003 private physician's report that there may be a possible relationship between the Veteran's hearing-related complaints and his acoustic trauma in service, and (4) lay statements from the Veteran.  No competent and credible evidence showed that the Veteran's current hearing loss was related to his military service. 

The evidence of record received since the August 2010 Board decision includes: (1) the Veteran's arguments contending his bilateral hearing loss disability is related to noise exposure during service, and (2) VA treatment records showing continued treatment for hearing problems-including the use of hearing aids.   

For evidence to be new and material in this matter, it would have to tend to show that the Veteran's bilateral hearing loss disability was incurred in service, or is otherwise related to his military service.

On review of the evidence above, the Board finds that the evidence received since August 2010, with respect to his claimed bilateral hearing loss disability, is not material to the claim.  Nothing added to the record relates to the reason the claim was originally denied; i.e., nothing therein shows or implies that the Veteran has a bilateral hearing loss disability that is attributable to event, injury, or disease during service.  The evidence includes treatment for recent symptoms that does not show or imply any relationship between those symptoms and active service.  The Board has also considered the Veteran's lay statements that his bilateral hearing loss disability is related to his military service, but these statements were merely cumulative of his statements of record at the time of the August 2010 decision and the denials before that. 

The Board has considered the bilateral hearing loss disability claim in light of Shade, 24 Vet App 110.  Although Shade asserts that a case must be reopened if any previously-unproven element of service connection is addressed, in this case the evidence received since August 2010 does not pertain to any element of service connection that was previously missing.  Accordingly, the circumstance cited by Shade is not applicable for the bilateral hearing loss disability claim. 

Although the additional treatment records and lay statements constitute new evidence, they are not material in that they do not show a possibility of substantiating the Veteran's claim.  Accordingly, the additional evidence received since August 2010 is not new and material and the claim may not be reopened.

In summary, the Board finds the Veteran's claim to reopen service connection for a bilateral hearing loss disability is denied as a matter of law under 38 C.F.R. § 3.655(b).  Moreover, even considering his claim on the merits and resolving all reasonable doubt in his favor, the record does not show that new and material evidence has been received to reopen his claim.  Accordingly, as both the law and the evidence are against the Veteran's claim, and as no other issues have been certified for the Board's review, the appeal must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been received, the claim to reopen service connection for bilateral hearing loss disability is denied.  


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


